Wells, J.,
orally.—The defendants rely upon the acts done by Hoxie, and upon the defendants’- entry into the lot under a recorded deed. No doubt an entry into a part of a lot, under a recorded deed of the whole, and the holding of that part in possession, is a constructive entry into the whole lot. But this case does not show such a holding, but only that the defendants entered under a claim of title, and cut and hauled away the wood. No disseizin of the plaintiff was created by these acts. To make these acts avail as a disseizin, it was requisite at least that the defendants should have not only entered into possession of a part, but continued in that possession. - Exceptions overruled